UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 04-7834




IN RE:   LARRY LAMONT COLLINS,




                                                           Petitioner.




                 On Petition for Writ of Mandamus.
                             (CR-00-50)


Submitted:   March 24, 2005                  Decided:   March 30, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Larry Lamont Collins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Larry   Lamont   Collins    filed    a   petition   for     writ   of

mandamus alleging delay in the district court’s ruling on motions

for transcripts and other trial documents.              Collins filed his

mandamus   petition    on   November   15,     2004,   and   amended    it    on

January 18, 2005.     The district court ruled on the pending motions

on February 2, 2005, thus rendering this mandamus petition moot.

Therefore, although we grant Collins’s motion to proceed in forma

pauperis, we deny the petition for mandamus relief.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                             PETITION DENIED




                                  - 2 -